Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 12, 2018

The Court of Appeals hereby passes the following order:

A18A0392. MITCHELL v. TONY’S SPORTS BAR & GRILL et al.

      Appellant Willie J. Mitchell filed a brief that failed to comply with this Court’s
briefing rules by omitting, e.g., an enumeration of errors, citation to the record, and
legal argument supported by citation of authority. On March 19, 2018, this Court
ordered Mitchell to file a brief that conformed to the rules within 15 days, i.e., by
April 3, 2018, with the notification that failure to file such a brief may result in
dismissal of his appeal.
      On April 6, 2018, Mitchell filed a motion for an extension of time to file his
brief. Court of Appeals Rule 16 (b) provides that “[f]ailure to request an extension of
time to file a brief before its due date may result in the dismissal of the appeal. . . .”
Accordingly, in light of Mitchell’s failure to comply with this Court’s earlier order,
the appeal is hereby DISMISSED. See Court of Appeals Rules 7 (c), 23 (a).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/12/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.